t c memo united_states tax_court fred and mary gillette petitioners v commissioner of internal revenue respondent docket no filed date fred gillette and mary gillette pro sese mark a weiner for respondent memorandum opinion foley judge by notice dated date respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure after concessions the issue we must decide is whether petitioners pursuant to sec_104 are entitled to exclude amounts received in settlement of a class action suit we hold they are not unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the facts have been fully stipulated under rule and are so found at the time the petition was filed petitioners resided in bakersfield california on date a class action suit against state farm general insurance co state farm mutual automobile insurance co state farm life_insurance co and state farm fire and casualty co state farm was filed in the u s district_court for the northern district of california kraszewski v state farm gen ins co the plaintiffs alleged that state farm in violation of title vii of the civil rights act of title vii had discriminated against women in the hiring of its insurance agents on date the district_court bifurcated the litigation into a liability and a remedy phase on date the district_court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of sex specifically it ruled that women who attempted to become trainee agents were lied to misinformed and discouraged in their efforts to obtain the entry level sales position the court found state farm liable with respect to all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california mary gillette was a member of the class action suit and prevailed in her claim as a result in state farm issued petitioner and her attorney a dollar_figure check petitioner's attorney retained legal fees of dollar_figure and the balance was paid to petitioner none of the dollar_figure amount was reported or disclosed on petitioners' return respondent determined that the entire dollar_figure should have been included in petitioners' gross_income discussion this case requires the court to revisit the taxability of the proceeds received by a claimant who was a member of the class of plaintiffs in kraszewski v state farm gen ins co in each of our prior cases we held that none of the proceeds were excludable from the taxpayer's gross_income see hayes v commissioner tcmemo_1997_213 hardin v commissioner tcmemo_1997_202 raney v commissioner tcmemo_1997_200 clark v commissioner tcmemo_1997_156 berst v commissioner tcmemo_1997_137 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125 petitioner has presented no new facts or contentions accordingly we sustain respondent's determination that the dollar_figure is not excludable under sec_104 we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
